U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

FPI
5300.21
2/18/2002
Education, Training and
Leisure Time Program
Standards

1. [PURPOSE AND SCOPE §544.80. In consideration of inmate
education, occupation, and leisure-time needs, the Bureau of
Prisons affords inmates the opportunity to improve their
knowledge and skills through academic, occupation and leisuretime activities. All institutions, except satellite camps,
detention centers and metropolitan correctional centers, shall
operate a full range of activities as outlined in this rule.]
Satellite camps, detention centers (to include the federal
transfer center), and metropolitan correctional centers are
exempt from providing full education programs; however, those
exempted must have, at a minimum:
#
#
#
#
#

General Educational Development (GED),
English-as-a-Second Language (ESL),
continuing education,
library services, parenting, and
recreation programs.

Independent camps should provide the full range of education
programs specified in this Program Statement.
The Bureau requires that uniform standards must be followed in
the operation of the Bureau's education, training, and
leisure-time programs. Uniform standards are necessary for
program accountability and evaluation, and for resource
allocation. In addition, experience suggests that clearly
defined standards contribute to effective program management and
thereby enlarge inmate education, training, and leisure activity
opportunities.
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5300.21
2/18/2002
Page 2
2. SUMMARY OF CHANGES. This revision clarifies program offering
requirements for the Federal Transfer Center, Oklahoma City, and
professional training requirements for education and recreation
staff and allows credit for some training received from
operational/program reviews, correspondence courses, and the
Management and Specialty Training Center (MSTC), Aurora,
Colorado.
It requires education staff to include the literacy provision of
the Violent Crime Control and Law Enforcement Act (VCCLEA) and
the Prison Litigation Reform Act (PLRA) in the Education Handbook
so inmates can be better informed of the impact of satisfactory
progress in the literacy (GED) program on their Good Conduct Time
(GCT).
It also clarifies the role of inmate tutors/aides, the SENTRY
data reporting requirement for apprenticeship training programs,
and the trade advisory committee’s purpose for occupational
training programs.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates will be advised of and afforded appropriate
opportunities to improve their knowledge and skills through
academic, occupation, and leisure-time programs.
b. Accurate and timely records and reports will be maintained
about inmates, education staff, individual programs, and the
education/training/leisure time programs’ overall operation.
c. Each inmate who completes a program will receive a
certificate of completion (and/or otherwise have that completion
recorded in his or her file) and will receive other appropriate
recognition (for example, graduation ceremonies).
d. Each education/recreation department will operate at a high
level of professionalism through continuous self and supervisory
evaluation, staff development, and communication.
e. Half-day work/education/recreation programs and the number
of inmate participation in those programs will increase.
f.

Inmate idleness will decrease.

PS 5300.21
2/18/2002
Page 3
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5300.17

b.

Education, Training and Leisure-Time Program
Standards (9/4/96)

Directives Referenced
PS 5251.05
PS 5300.18
PS 5322.11
PS 5325.05
PS 5350.24
PS 5350.25
PS 5355.03
PS 5370.10

Inmate Work and Performance Pay Program
(12/31/98)
Occupational Education Programs (12/23/96)
Classification and Program Review of Inmates
(3/11/99)
Release Preparation Program (7/18/96)
English-as-a-Second Language Program (ESL)
(7/24/97)
Literacy Program (GED Standard) (9/29/97)
Parenting Program Standards (1/20/95)
Recreation Programs, Inmates (2/23/00)

c. Rules cited in this Program Statement are contained in
28 CFR 544.80-83.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4150, 3-4264, 3-4381, 3-4401,
3-4410, 3-4410-1, 3-4411, 3-4412, 3-4412-1, 3-4413, 3-4414,
3-4415, 3-4416, 3-4418, 3-4419, 3-4421, 3-4422, 3-4422-1, 3-4426,
3-4428, and 3-4447
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-5A-02, 5B-01, 5B-02,
5B-03, 5B-04, 5C-01, 5C-02, 5C-06, 3D-24, and 2E-04
c. American Correctional Association 3rd Edition Standards for
Administration of Correctional Agencies: 2-CO-5B-01, 2-CO-5C-01,
and 2-CO-5F-01
6. [PROGRAM GOALS §544.81. The Warden shall ensure that an
inmate with the need, capacity, and sufficient time to serve, has
the opportunity to:
a. Complete an Adult Literacy program leading to a General
Educational Development (GED) certificate and/or high school
diploma;]

PS 5300.21
2/18/2002
Page 4
An Adult Literacy program completion is the achievement of
minimum scores for issuance of a high school diploma, or
equivalency credential, by the state from which the individual
inmate will obtain it.


Need is defined as not having achieved a verifiable
high school diploma or equivalency certificate.



Verification is established when an inmate furnishes a
copy of the credential or official GED scores, or when
the achievement is verified officially in a presentence investigation report.

[b. Complete one or more levels of English-as-a-Second
Language;]
The English-as-a-Second Language (ESL) program offers limited
English-proficient inmates the opportunity to improve their
English skills.


An ESL completion is the achievement of at least a
score of 225 (eighth grade proficiency) on the
Comprehensive Adult Student Assessment System (CASAS)
Reading Certification Test and a score of 215 on the
Listening Comprehension Test, respectively.



Need is defined as a score of less than 225 and 215 on
the CASAS Reading Certification Test and Listening
Comprehension Test, respectively.

[c. Acquire or improve marketable skill through one or more
programs of Occupation Education (OE);]
The need for occupation training will be based on the inmate's
previous education and work history. When there is no
demonstrated stable work history, or no specialized education or
training record to demonstrate a marketable skill, an inmate will
need some form of training. Program participation restrictions
may be applied in accordance with the Occupational Education
Program Statement.
Programs of occupation counseling, work experience, and/or
formal training may be used (independently or in combination) to
satisfy the identified need.
Ordinarily, an inmate does not receive compensation for
participating in any Occupation Education program. When

PS 5300.21
2/18/2002
Page 5
compensation is received (for example, during Apprenticeship
Training), it may not exceed the amount appropriate for
participation in institution or UNICOR work assignments.
An Occupation Education enrollment is to be entered into the
SENTRY Education Courses (EDC) category when the inmate begins a
program of study in any formal occupational skills training
program. Final action will be entered in the SENTRY EDC system
when an inmate exits that program.
Successful completion is when one of the following criteria is
met:
(1) Exploratory Training. Achieving written criteria the
institution established and approved by the Supervisor of
Education.


Exploratory programs are designed to provide an
introduction to a specific occupation or a "cluster" of
related occupations.



Ordinarily, programs are less than 100 hours; however,
completing predefined criteria rather than attendance
must be demonstrated before awarding an exploratory
level completion.

(2) Marketable Skill Training. Achievement of marketable
skills, marketable at least at the normal entry level for a
specific occupational title or cluster of titles; and completion
of at least 100 hours of program attendance.


Concurrent academic education requirements such as GED
completion or GED enrollment may be established for
marketable skill training programs.



Ordinarily, inmates may not be enrolled in any
marketable skill training program if they have not met
academic requirements previously or if they do not
maintain concurrent GED enrollment.

Individual exemptions may be made, e.g., an inmate who is
exempt from the GED continuing participation/promotion
requirements because of documented special learning needs, but
has the capability to learn the marketable job skills with
reasonable accommodations.
(3) Apprentice Training. Achievement of the Joint
Apprenticeship Committee's requirements for a journeyman's

PS 5300.21
2/18/2002
Page 6
certificate in a U.S. Department of Labor, Bureau of
Apprenticeship and Training registered program.
The start date for tracking apprenticeship training hours in
the SENTRY-based Education Courses (EDC) category is the actual
date when the state or local apprenticeship training bureau or
council accepts an inmate into the apprenticeship program.
Education staff should use the SENTRY-based Periodic
Review/Withdrawal Record (PERW) to document training hours from
another institution and/or other relevant training history.
[d. Complete one or more Postsecondary Education activities;]
A Postsecondary Education program completion is receiving a
passing grade in a course an accredited postsecondary education
institution has approved for postsecondary credit.
[e. Complete one or more Adult Continuing Education
activities;]
Adult Continuing Education (ACE) activities are those formal
instructional classes that are of special interest such as:







typing,
financial planning,
parenting,
refresher training in a basic skill,
consumer education, or
computer literacy.

Continuing education is completed when an inmate meets the
participation and achievement standards established for that
activity.
[f. Participate in one or more leisure, fitness, wellness or
sport activities;]
All inmates are considered to have a need for informal
recreation and leisure activities. Certain inmates may benefit,
because of existing medical, physical, or emotional needs, from
involvement in a more formal program.


Such needs will be considered at initial classification
meetings or when recommended by a member of the unit,
psychology, medical, or recreation staff.

Completions of leisure and wellness activities will be reported

PS 5300.21
2/18/2002
Page 7
on the Education Data System (EDS) when they meet established
performance criteria.
[g.

Participate in a Release Preparation program; and]

Release Preparation is a multi-disciplinary program that
assists the inmate with specific and broad-based preparation for
release back into society. Completion of education portions of
the release preparation program is achieved and documented in the
EDS when an inmate attends and completes release preparation
courses as outlined in the Program Statement on the Release
Preparation Program.
All education courses entered into EDC RE** in the release
preparation program must meet the requirements outlined in the
Program Statement on the Release Preparation Program and be
approved by the Supervisor of Education.
[h.

Participate in Career Counseling.]

Career Counseling will be an ongoing activity throughout the
inmate's incarceration. Individual needs will be determined by a
combination of factors, e.g.,:
P
P
P
P
P

educational level,
work history,
aptitude and interest inventories,
specific job skills, and
unit team recommendations.

Inmates with career counseling needs can participate in a selfhelp program that assists them with career planning and
development.
[Staff shall encourage each inmate to accept the responsibility
to identify any specific education needs, set personal goals, and
select activities, programs and/or work experiences which will
help to reach those goals.]
[GENERAL PROGRAM CHARACTERISTICS §544.82

7.

a. The Supervisor of Education shall assure that the following
minimum criteria are met for the institution's education program
set forth in §544.81.]
28 CFR 544.81 refers to Section 6 of this Program Statement.

PS 5300.21
2/18/2002
Page 8
These criteria must be met before the program can be reported
into the SENTRY EDC:
[(1) There is a written curriculum which establishes
measurable behavioral objectives and procedures.]
The Supervisor of Education must approve and teachers must
follow the curriculum.


The curriculum must be reviewed annually and updated as
necessary. The review will be documented. A copy of
the curriculum and its review records are to be kept in
the Supervisor of Education's office. These
requirements should not apply to activities entered
into EDC RN**.

[(2) There are clear criteria which establish minimum
expectations for program completion, as well as provisions for
the assessment of student progress.
(3) There are provisions for periodic review of the
relevancy and effectiveness of the program.
(4) Unless unusual circumstances (e.g., college credit
courses) exist, all programs should allow for open entry and
exit, at least on a monthly basis.
(5) The Supervisor of Education may establish other
requirements necessary to assure that the stated goals of the
program are achieved.]
When questions exist, the Supervisor of Education is to consult
with the Regional Education Administrator and document any
approved deviations from minimum standards.
[b. Upon an inmate's completion of a program specified in
§544.81, staff may issue and/or review and file a certificate
when it contributes to an inmate's future plans in such a way
that it validates the inmate's education and training; supports
the inmate's chances of securing employment; improves the
inmate's acceptance for advanced education; or enhances the
inmate's opportunity for success in any other activity the inmate
chooses to pursue. The certificate will confirm that the inmate
has completed the requirements to receive a certificate that fits
one or a combination of the following categories:]
28 CFR 544.81 refers to Section 6 of this Program Statement.

PS 5300.21
2/18/2002
Page 9
[(1) Accredited certificates - high school diplomas and
occupation training certificates approved or issued through local
school districts, state departments of education, or other
recognized accrediting educational organizations;
(2) Postsecondary certificates and transcripts postsecondary degrees or course certificates approved or issued
through a sponsoring accredited educational institution;
(3) General Educational Development tests - programs
sponsored by the American Council on Education;
(4) Private certificates - outside agencies, private
business and industry, other than those stated in paragraph
(b)(1) of this section;
(5) Institutional certificates - approved general
education, occupation training, recreation, adult continuing
education and social education certificates, issued to an inmate
who completes a program, and when the institution cannot provide
a certificate as provided in paragraphs (b)(1) and (4) of this
section; or]
[(6) Transcripts - issued to an inmate who completes
general education programs, formal occupation training,
on-the-job and apprentice training and work assignments. With
the inmate's consent, transcripts may be sent to schools and
colleges, business, industries and other agencies.]
c. Each institution is to provide programs for bilingual and
bicultural inmates.


Reasonable efforts will be made to obtain bilingual
teaching materials and resources.

d. Standard competency based curricula must be supported by
appropriate instructional materials and classroom resources.


Instructional objectives are to be stated in terms
which allow the performance to be observed or assessed.

Emphasis is to be placed on individual student progress and
evaluation based on performance, according to established
criteria.

PS 5300.21
2/18/2002
Page 10


Instructors must provide and maintain individual
student progress charts corresponding to the
competencies identified in the curriculum.

e. Reasonable classroom space and supplies of necessary
equipment, including desks and chairs, audiovisual materials, and
other relevant instructional materials, should be provided for
all academic, occupation, and leisure-time programs.
f. Each Supervisor of Education is to ensure that academic,
occupation, and career counseling is provided to individual
inmates. Counseling should provide assistance, encouragement,
and feedback regarding the inmate's education and occupation
program plans while incarcerated and post-release goals.
Individualized assessment procedures (e.g., education
interview, program recommendations) should be conducted during
the Admission and Orientation (A&O).
g. A graduation ceremony will be held at least annually in
each institution to recognize inmates for program
accomplishments, including those in ESL, GED, occupation
training, postsecondary education, leisure-time activities, and
other programs. Additional recognition ceremonies may be held as
needed.
8. HALF-DAY WORK/EDUCATION/RECREATION PROGRAM OPTION. At the
Warden's discretion, all sentenced inmates may be placed in the
education programs stated in Section 6 in a half-day work/
education/recreation programming option.


A half-day work/education/recreation assignment is
defined as approximately three to four hours of
continuous education/recreation or related programming
in the morning or afternoon.



Ordinarily, inmates with half-day programming are
assigned to regular work assignments for a half-day and
to education/recreation, or a related program, for the
remaining half-day.

Ordinarily, inmates in half-day work/education/recreation
programs do not receive compensation for the education/recreation
portion of half-day work/education/recreation programs.


However, local institutions may elect to pay inmates
for participating in half-day education/recreation
(e.g., apprenticeship training program) if resources
permit.

PS 5300.21
2/18/2002
Page 11
When compensation is received, it may not exceed the amount
appropriate for participating in institution or UNICOR work
assignments.
9. [INMATE TUTORS §544.83. Institutions may establish an inmate
tutor/aide program. Guidelines shall be developed regarding the
training and supervision of inmate tutors/aides where such
programs are available.]
When implemented effectively, an inmate tutor/aide program
provides an effective alternative to combat inmate idleness and
to promote positive use of the inmate labor force.
When feasible, institutions are encouraged to establish an inmate
tutor/aide program to use as many inmate tutors/aides as needed.
At a minimum, guidelines should address:
#
#
#
#

The supervision, training, and certification of inmate
tutors/aides,
Performance pay for inmate tutors/aides,
Position description for inmate tutors/aides, and
Other concerns as identified locally.

Inmate tutors/aids cannot serve as the primary instructors for
the GED or ESL programs. They can only assist Bureau staff or
contract instructors with instruction delivery.


However, working under the general guidance and
supervision of Bureau staff or contract instructors,
inmate tutors/aids can teach adult continuing courses
(ACEs) and other self improvement classes.

10. PROGRAM STANDARDS. The following standards apply to
education programs and full-time Civil Service and contract
teachers:
a. Instruction Time. All full-time teachers and education
specialists must spend at least 75 percent of their 40-hour
workweek in instruction or in work related to instruction, with a
minimum of 50 percent of their work hours spent in direct
classroom instruction.


Full-time test administrators are not expected to meet
the 50 percent direct classroom instruction
requirement.

PS 5300.21
2/18/2002
Page 12
b. Adult Continuing Education. Adult continuing education
classes are organized differently in different institutions.
Additionally, non-education staff members sometimes share
responsibilities for developing and supervising these activities.
Therefore, no national standards are established for class
size. However, when full time staff or fully funded contractors
provide instruction, ordinarily at least 15 students should be
considered necessary to justify program continuation.
c. Accreditation. Whenever feasible, education and occupation
programs are to be accredited by a state or other recognized
accreditation association or agency. When a regional branch of
the American Association of Colleges and Schools provides for the
accreditation of "optional" or "special" schools, institutions
should be accredited by that agency, if it can be achieved cost
effectively.
When there is no feasible method of accrediting the entire
department, special efforts should be made to gain independent
certification for each occupation training program.
Certification tests from organizations (e.g., National
Occupational Competency Testing Institute, American Service of
Excellence) may also be administered to individual inmates upon
completing a specific occupational training program.


However, the individual skill competency certification
should not replace a training program’s certification.

d. Schedule. The education program will operate on a 12-month
basis with minimum break periods for holidays.
e. Program Hours. Education activities are to be scheduled at
least eight hours per day, Monday through Friday. (The hours
need not be consecutive; e.g., 8:00 - 11:00 AM, 12:30 - 3:30 PM,
and 6:00 - 8:00 PM are acceptable).


Friday evening education activities may be eliminated
when there are eight hours of combined Saturday or
Sunday education activities.

Recreation activities will be programmed at least eight hours
per day, Monday through Friday, to include both afternoons and
evenings and at least 12 hours per day on weekends.

PS 5300.21
2/18/2002
Page 13


Special weekday morning recreation supervision may be
required when a significant group of inmates would not
have access to exercise areas in the evening because of
work assignment conflicts.

f. Mandatory Education Program Hours. Each mandatory
education class session (literacy and ESL), to include special
learning needs (SLN) class, must meet a minimum of one and one
half hours per day. Daily class sessions may be longer,
contingent upon local institution resources and needs. Program
hours should be consistent with the Literacy and ESL Program
Statements.
g. Weekend Programs. Weekend education service operation is
encouraged when staff resources and the facility’s location
permit.
h. Teacher Evaluations. The Supervisor of Education shall
ensure that annual formal class observations are conducted for
all teachers. The Supervisor of Education shall provide feedback
to the teacher about the overall quality of the classroom
environment. This may include descriptive comments about
classroom structure and discipline, student participation and
motivation, and lesson preparation.
i. Staff Training. The Supervisor of Education and the
Supervisor of Recreation are to ensure that at least 48 hours of
training are provided every three fiscal years to the appropriate
education/recreation staff members as described below.


This 48 hour requirement may include the 8 hour per
year, discipline specific training incorporated in
Annual Refresher Training. All other mandatory
training will not be counted toward the 48 hour
requirement.

The training should be in two broad areas, with 20 - 28 hours
in each area, for a total of 48 hours every three fiscal years.
Regional training in education/recreation services can be applied
to both areas.
(1) Professional development which specifically relates to
the education/recreation discipline. The intent of this type of
training is to ensure that education and recreation professional
staff stay abreast of the current thinking and trends in their
discipline’s professional community.

PS 5300.21
2/18/2002
Page 14
This can be accomplished through department-wide retreats,
off-site training, correspondence courses, or other appropriate
methods.


When department-wide retreats are conducted to provide
this type of training, the training must be provided by
outside speakers or Bureau staff knowledgeable of
current education or recreation theories and practices.



The subjects covered at these department-wide training
sessions must relate to broad education or recreation
professional development, not Bureau policies and
practices. Subjects may include:
P
P
P
P
#

learning styles and assessments,
tournament organization and management,
vocational training standards,
language acquisitions, and
other appropriate current theories and practices
of education and recreation service delivery.

Departmental-wide retreats to develop strategic plans or to
provide SENTRY training will not be counted toward the 20 - 28
hours in this professional development area, but they can be
counted toward the Bureau policies and procedures subsection (2)
below.
Correspondence courses provide a viable way to keep abreast of
current theories and practices in education and recreation
professional fields. With the Supervisor of Education and the
Employee Development Manager’s approval, selected correspondence
courses may be counted toward the 20 - 28 professional training
hours.


Mandatory Bureau training that is not related
specifically to the education/recreation discipline may
not be applied to this 20 - 28 hours of training in
this area.



However, mandatory training courses offered at the MSTC
that are related specifically to the education/
recreation discipline such as teacher development,
recreation/sports specialist training and
education/recreation management training can be counted
toward the 20 - 28 training hours in this area of
training.

PS 5300.21
2/18/2002
Page 15
Cross development training in Education/Recreation Services
taken by the new education and recreation staff and Spanish
Immersion and Inmate Job Placement training taken by education/
recreation staff can be applied to meet the requirement in area
(1).
Professional education/recreation staff must have 20 - 28 hours
every three fiscal years relating to professional development.


Clerical and support staff are encouraged to acquire
training in relevant professional areas.

(2) Bureau policies/procedures which specifically relate to
the education/recreation discipline. This training’s intent is
to ensure that all education/recreation staff members are fully
trained in relevant Bureau policies and procedures pertaining to
education/recreation disciplines. Examples of acceptable
training include:
P
P

P
P

SENTRY training for the VCCLEA and PLRA procedures,
participation in education/recreation operational and
program reviews. The maximum amount of hours within a
three fiscal year period from both types of review is
24 hours,
GED test security procedures, or
recreation-based security procedures, etc.

All education/recreation staff must complete 20 - 28 hours of
training in this area every three fiscal years.
j. Unit Team Participation. An education or recreation staff
member must be assigned to serve as an education advisor on each
unit team as outlined in the Program Statement on Inmate
Classification and Program Review.
k. Admission and Orientation Handbook. Each Education
Department must develop an education handbook and make it
available to all inmates during Admission and Orientation.


Handbooks are to be updated at least every two years.

The handbook should give a brief overview of all education and
recreation programs, the incentives and achievement awards
system, and other pertinent information and include the VCCLEA
and PLRA’s literacy provisions.

PS 5300.21
2/18/2002
Page 16
A foreign language version of the education handbook (for
example, Spanish) may be produced when 10 percent of the
institution's inmates speak that foreign language and do not
speak English.
l. Trade Advisory Committee. A trade advisory committee is
required when occupational training programs are not offered by
outside accredited education institutions or are not certified or
accredited by outside accrediting or certifying agencies. When
an entire education department is accredited or certified by an
outside accrediting agency/organization, a trade advisory
committee still is required to ensure individual program quality.
The trade advisory committee’s size and composition may vary
according to local needs, but must include at least two active
members who are not regular employees or institution contractors.
The intent is to include representatives from trade
organizations, accredited training institutions, or potential
employers.



These committees are to meet at least twice a year with
at least one meeting conducted at the institution.
Minutes from the trade advisory committee are to be
prepared and maintained for three years.

At least once a year, the committee members will assist the
training instructor to review the curriculum, instructional
delivery, equipment, and other relevant areas to ensure that the
training program is comparable to community standards. The
review findings must be documented and maintained for three
years. This review process can be part of the meeting conducted
at the institution.
11. ATTENDANCE. The Supervisor of Education will monitor both
unexcused and excused absences from school.


Inmates are expected to attend class unless officially
excused.



The Supervisor of Education must watch for and correct
patterns of program interruptions due to work details,
sick calls, and other call-outs.

The Supervisor of Education is to ensure that all teachers
maintain current class rolls. Inactive class rolls are to be
dated and archived for three years. Institution and regional
education staff will use these rolls for routine data maintenance
and periodic program reviews.

PS 5300.21
2/18/2002
Page 17
12. INMATE EDUCATION RECORDS. An electronic education record is
to be created and maintained to document inmate participation in
education programs. An education record consists of:
a. Interview Record. Documents inmate education level,
program interests, and related areas. An interview record is not
required for pretrial inmates.
b. Program Review/Withdrawal Record. Documents the periodic
reviews of inmates participating in literacy and other education
programs.
c. Justification of Exemption Record.
documents program exemptions.
d. Test Scores.
test scores.

Where applicable,

Where applicable, documents literacy and ESL

Appropriate certificates and diplomas, as specified in Section
7.b., may be issued to inmates to document their achievements in
and completions of education programs.
13. PROGRAM REPORTS AND DEPARTMENT MEETINGS. By February 15th
of each fiscal year, Supervisors of Education must submit an
annual education program report to the Wardens of their
institutions reflecting achievement of strategic goals in meeting
the inmate population’s education and program service needs.


Copies are sent to the Central Office Education
Administrator and Regional Education Administrator.



A copy of the institution's education handbook and
class schedules are to accompany each annual education
program report.



The Education Department is to maintain a copy of the
annual education report for 10 years.

The Supervisor of Education must hold monthly education/
recreation staff meetings.
The Supervisor of Recreation is to hold monthly staff meeting
when recreation is a separate department.


Minutes from these meetings will be sent to the
Regional Education Administrator, the Central Office
Education Administrator, the Warden, and the
appropriate Associate Warden via BOPNet GroupWise.

PS 5300.21
2/18/2002
Page 18
Minutes may also be sent via GroupWise to other Supervisors of
Education or Supervisors of Recreation in the region.


A copy of staff meeting minutes is to be
maintained in the Education/Recreation Department
for three years.

14. REVIEW OF STANDARDS. As part of the annual review and
certification process, Central Office education staff must review
these standards and definitions periodically (no less than once
every year) and ensure that they are revised and updated, as
necessary.
15. EDUCATION DATA SYSTEM (EDS). Supervisors of Education (or
Supervisors of Recreation where Recreation is a separate
department) are responsible for accurate and timely reporting of
the department’s program activities in accordance with the most
current EDS guidelines. Supervisors of Education (or Supervisors
of Recreation where Recreation is a separate department) must
provide EDS training for all department staff.
Regional Education Administrators are responsible for monitoring
the EDS data’s validity and accuracy from their respective
regions and for promoting the EDS’ managerial use.

/s/
Kathleen Hawk Sawyer
Director

